Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO
RECEIVABLES SALE AGREEMENT

 

THIS AMENDMENT NO. 2 TO RECEIVABLES SALE AGREEMENT (this “Amendment”) is dated
as of June 8, 2016 but effective as of June 1, 2016 (the “Amendment Effective
Date”), by and among:

 

(a)                                 KAPSTONE KRAFT PAPER CORPORATION, a Delaware
corporation, KAPSTONE CONTAINER CORPORATION, a Georgia corporation, LONGVIEW
FIBRE PAPER AND PACKAGING, INC., a Washington corporation, KAPSTONE CHARLESTON
KRAFT LLC, a Delaware limited liability company, and VICTORY PACKAGING, L.P., a
Texas limited partnership (each, an “Originator” and, collectively, the
“Originators”),

 

(b)                                 KAPSTONE PAPER AND PACKAGING CORPORATION, a
Delaware corporation, as servicer (the “Servicer”), and

 

(c)                                  KAPSTONE RECEIVABLES, LLC, a Delaware
limited liability company (the “Buyer”).

 

Capitalized terms used, but not defined, herein shall have the meanings given to
such terms in the Sale Agreement defined below.

 

W I T N E S S E T H:

 

WHEREAS, the Originators, the Servicer and the Buyer have entered into that
certain Receivables Sale Agreement dated as of September 26, 2014 (as amended,
modified or restated from time to time, the “Sale Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Sale Agreement as hereinafter
provided;

 

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.                            Amendments.  As of the Amendment Effective
Date:

 

1.1.                            Section 2.1(w) of the Sale Agreement is hereby
amended and restated in its entirety to read as follows:

 

(w) OFAC; Anti-Corruption and Sanctions Laws.  None of the Origianstors nor any
of their respective Subsidiaries, nor, to the knowledge of any of the
Originators or their Subsidiaries, any director, officer, employee or controlled
affiliate thereof, is a Sanctioned Person.  Each of the Originators and their
respective Subsidiaries is in material compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures reasonably designed to promote and achieve
compliance with such laws.

 

1.2.                            Section 4.2(f) of the Sale Agreement is hereby
amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

(f) Use of Proceeds.  Such Originator will not use the proceeds of any sale of
Receivables hereunder, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying” any Margin
Stock.  Such Originator will not, and will not permit any of its directors,
officers, employees and agents to, use the proceeds of the sales of Receivables
hereunder for the purpose of (A) offering, paying, promising to pay, or
authorizing of the payment or giving of money, or anything else of value, to any
Person in violation of any of the laws referenced in Section 2.1(w), or
(B) funding, financing or facilitating any activities, business or transaction
of or with any Sanctioned Person, or in any Designated Jurisdiction in violation
of any of the laws referenced in Section 2.1(w).

 

1.3.                            Exhibit I to the Sale Agreement is hereby
amended to add the following new defined terms in their appropriate alphabetical
order:

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Sanctioned Person” means, at any time, any Person who is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
Sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

 

1.4.                            The definitions in Exhibit I to the Sale
Agreement of the following defined terms are hereby amended and restated in
their entirety to read, respectively, as follows:

 

“Excluded Receivable” means (a) any Receivable denominated in any currency other
than U.S. Dollars, and (b) any Receivables as to which the Obligor is the
Specified Obligor (as defined in the Fee Letter) that arise at least five
(5) Business Days after the date on which written notice is delivered by any
Originator or the Buyer to the Administrative Agent and the Purchasers that such
Receivables will be included in a supply chain financing program and certifying
that all such Receivables created in the calendar month then most recently ended
represent less than 5% of total Eligible Receivables; provided, however, that
any Receivables as to which the Obligor is the Specified Obligor that arise at
least five (5) Business Days after the date on which written notice is delivered
by any Originator or the Buyer to the Administrative Agent and the Purchasers
that such Receivables are no longer included in a supply chain financing program
and certifying that all such Receivables created in the calendar month then most
recently ended represent less than 5% of total Eligible Receivables will not be
“Excluded Receivables.”

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

SECTION 2.                            Representations and Warranties of the
Originators. Each of the Originators represents and warrants to the Buyer that
all representations and warranties of such Originator set forth in Section 2.1
of the Sale Agreement are true and correct with respect to such Originator on
and

 

--------------------------------------------------------------------------------


 

as of the Amendment Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct with respect to such Originator as of such earlier date. 
All representations and warranties made hereunder shall be deemed to have been
made by the Originators under the Sale Agreement on the Amendment Effective
Date.

 

SECTION 3.                            Effect of Amendment.  Except as
specifically amended hereby, the Sale Agreement and all exhibits and schedules
attached thereto shall remain in full force and effect.  This Amendment shall
not constitute a novation of the Sale Agreement, but shall constitute an
amendment to the Sale Agreement and the exhibits attached thereto to the extent
set forth herein.

 

SECTION 4.                            Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their successors
and permitted assigns.

 

SECTION 5.                            Effectiveness. This Amendment shall become
effective on the Amendment Effective Date subject to the prior or
contemporaneous satisfaction of each of the following conditions precedent:

 

5.1.                            The Administrative Agent shall have received the
following:

 

(a)                                 Counterparts of this Amendment, duly
executed by each of the parties hereto;

 

(b)                                 Counterparts of Amendment No. 2 to the
Receivables Purchase Agreement of even date herewith, duly executed by each of
the parties thereto; and

 

(c)                                  UCC-3 amendments to each of the financing
statements filed by the Buyer (or the Agent as its assignee) against any
Originator restating the collateral description to conform to the amendment in
Section 1 hereof; and

 

5.2.                            Each of the representations and warranties
contained in Article II of the Sale Agreement shall be true and correct in all
material respects, it being understood that the foregoing materiality qualifier
shall not apply to any representation that itself contains a materiality
threshold.

 

SECTION 6.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to conflict of laws principles (other than section 5-1401 of the
New York General Obligations law).

 

SECTION 7.                            Execution in Counterparts; Severability. 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.  In case any provision in or obligation under
this Amendment shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

<Balance of page intentionally left blank>

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunder set their hands as of the date
first above written.

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

as an Originator

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

KAPSTONE CONTAINER CORPORATION,

 

as an Originator

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LONGVIEW FIBRE PAPER AND PACKAGING, INC., as an Originator

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------


 

 

KAPSTONE CHARLESTON KRAFT LLC, as an Originator

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

VICTORY PACKAGING, L.P.,

 

as an Originator

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

KAPSTONE PAPER AND PACKAGING CORPORATION,
as Servicer

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

KAPSTONE RECEIVABLES, LLC,

 

as the Buyer

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Treasurer

 

--------------------------------------------------------------------------------